The parties are directed to file supplemental briefs addressing the following questions: 1) Whether the Constitution requires that aliens seeking admission to the United States who are subject to mandatory detention under 8 U.S.C. § 1225(b) must be afforded bond hearings, with the possibility of release into the United States, if detention lasts six months. 2) Whether the Constitution requires that criminal or terrorist aliens who are subject to mandatory detention under Section 1226(c) must be afforded bond hearings, with the possibility of release, if detention lasts six months. 3) Whether the Constitution requires that, in bond hearings for aliens detained for six months under Sections 1225(b), 1226(c), or 1226(a), the alien is entitled to release unless the government demonstrates by clear and convincing evidence that the alien is a flight risk or a danger to the community, whether the length of the alien's detention must be weighed in favor of release, and whether new bond hearings must be afforded automatically every six months.The briefs are to be filed simultaneously with the Clerk and served upon opposing counsel on or before 2 p.m., Tuesday, January 17, 2017. Amicus briefs may be filed with the Clerk and served upon counsel on or before 2 p.m., Friday, January 27, 2017. Reply briefs are to be filed simultaneously with the Clerk and served upon opposing counsel on or before 2 p.m., Monday, February 6, 2017. The word limits and cover colors for the briefs should correspond to the provisions of Rule 33.1(g) pertaining to briefs on the merits rather than to the provision pertaining to supplemental briefs.